Name: Commission Regulation (EEC) No 3635/91 of 13 December 1991 amending Regulation (EEC) No 643/86 laying down detailed rules for the application of the supplementary trade mechanism to the live plants and floriculture products listed in Annex XXII to the Act of Accession and imported into Portugal concerning the target ceilings for the year 1992
 Type: Regulation
 Subject Matter: Europe;  trade policy
 Date Published: nan

 14. 12. 91 Official Journal of the European Communities No L 344/47 COMMISSION REGULATION (EEC) No 3635/91 of 13 December 1991 amending Regulation (EEC) No 643/86 laying down detailed rules for the application of the supplementary trade mechanism to the live plants and floriculture products listed in Annex XXII to the Act of Accession and imported into Portugal concerning the target ceilings for the year 1992 THE COMMISSION OF THE EUROPEAN COMMUNITIES, progress in relation to traditional trade flows so as to ensure a harmonious and gradual opening-up of the market ; whereas, to that end, the target ceilings for orna ­ mental plants, roses, carnations and Asparagus plumosus and those for rose bushes should be increased for 1992 ;Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 251 ( 1 ) and (2) thereof, Whereas, in view of experience gained during the six years of application of those arrangements, provision should be made, in order to ensure stability on the Portu ­ guese market, for a seasonal break-down of the ceilings for certain of those products and for their adjustment to seasonal variations in Portuguese production ; Having regard to Council Regulation (EEC) No 569/86 of 25 February 1986 laying down general rules for the appli ­ cation of the supplementary mechanism applicable to trade ('), as last amended by Regulation (EEC) No 3296/88 (2), and in particular Article 7 ( 1 ) thereof, whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Live Plants, Whereas Council Regulation (EEC) No 3792/85 (3), as last amended by Regulation (EEC) No 3296/88 , lays down the arrangements applying to trade in agricultural products between Spain and Portugal ; whereas in view of Article 5 (2), the abovementioned arrangements also apply to the products concerned originating from Spain, as of 1 January 1991 ; HAS ADOPTED THIS DECISION : Article 1 Whereas Commission Regulation (EEC) No 574/86 (4), as last amended by Regulation (EEC) No 3296/88, lays down detailed rules for the application of the supplementary trade mechanism ; Regulation (EEC) No 643/86 is hereby amended asfollows : 1 . Article 1 (1 ) is replaced by the following : ' 1 . The target ceilings provided for in Article 251 ( 1 ) of the Act of Accession for the period 1 January to 31 December 1992 shall be as set out in the Annex hereto .' : Whereas Commission Regulation (EEC) No 643/86 (*), as last amended by Regulation (EEC) No 1316/91 (6), fixes in particular the target ceilings provided for in Article 251 (1 ) of the Act of Accession for certain floricultural products falling within CN codes 0602, 0603 and 0604 for the year 1991 ; 2. the Annex is replaced by the Annex hereto. Whereas, in accordance with Article 251 (2) of the Act of Accession, the target ceilings must reflect a certain Article 2 (') OJ No L 55, 1 . 3 . 1986, p. 106. 0 OJ No L 293, 27. 10 . 1988, p . 7 . (3) OJ No L 367, 31 . 12. 1985, p . 7. (4) OJ No L 57, 1 . 3 . 1986, p . 1 . 0 OJ No L 60, 1 . 3 . 1986, p. 39 . (6) OJ No L 126, 22. 5. 1991 , p. 6. This Regulation shall enter into force on 1 January 1992. No L 344/48 Official Journal of the European Communities 14. 12. 91 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 December 1991 . For the Commission Ray MAC SHARRY Member of the Commission ANNEX Target ceilings for the period 1 January to 31 December 1992 as provided for in the third subparagraph of Article 251 of the Act of Accession CN code Description Target ceiling units tonnes Other live plants (including their roots), cuttings and slips ; mushroom spawn : Target ceiling : 0602 40 90  Roses, grafted 1 000 000 0602 99 91 0602 99 99  Indoor plants :  Other :  Flowering plants with buds or flowers, ex ­ cluding cacti  Other i &gt; 2 350 Of which :  From 1 January to 30 June  From 1 July to 31 December Cut flowers and flower buds of a kind suitable for bouquets or for ornamental purposes, fresh, dried, dyed, bleached, impregnated or otherwise prepared Target ceiling : 1 000 1 350 0603 10 11 and 0603 10 51 Roses, fresh 1 100 000 0603 10 1,3 and 0603 10 53 Carnations, fresh Of which : from 1 June to 31 October : 11 150 000 0603 10 11 Roses 370 000 0603 10 53 Carnations Foliage, branches and other parts of plants, without flower or flower buds, and grasses, mosses and lichens, being goods of a kind suitable for bouquets or for ornamental purposes, fresh, dried, dyed, bleached, impregnated or otherwise prepared 3 720 000 ex 0604 91 90 Asparagus plumosus I L 3,4